DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “capsule pocket” of claim 10 must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference numbers not mentioned in the description:
Fig. 1, reference number 140;
Fig. 2A, reference numbers 140 and 146;
Fig. 2B, reference numbers 140 and 146;
Fig. 2C, reference numbers 140 and 146;
Fig. 2D, reference number 146;
Fig. 2E, reference numbers 140 and 146;
Fig. 3, reference number 146;
Fig. 4A, reference numbers 140 and 146;
Fig. 4B, reference number 146; and
Fig. 5, reference numbers 140 and 146.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference numbers in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference numbers "104" and "106" have both been used to designate the chest wall surface in Fig. 2B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following informalities: “is positionable” should read --positionable--. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
[0018], “attaching to an” should read --attaching an--;
[0113], “tehing” should read --teaching--; and
[0148], “attaching to an” should read --attaching an--.
Appropriate correction is required.
Claim Objections
Claims 9, 18, and 20 are objected to because of the following informalities:
claim 9, line 1, “comprising inframammary” should read --comprising an inframammary--;
claim 18, line 8, “attaching to an” should read --attaching an--; and
claim 20, line 1, “further comprising.” should read --further comprising:--.
Appropriate correction is required.
Claim 12 is also objected to because at lines 7-8, “the pair of rectus muscle pieces attachable”, it is unclear what is referred to by the term “attachable”. As suggested by claim 14, which simply recites “the pair of rectus muscle pieces” without the “attachable” language, it appears that “the pair of rectus muscle pieces attachable” in claim 12 refers to the antecedent “a pair of rectus muscle pieces attachable to the abdominal wall surface” at line 5. For examination purposes, the limitation “the pair of rectus muscle pieces attachable” will be interpreted accordingly. Examiner also recommends revising this limitation to read --the pair of rectus muscle pieces-- in the same manner as claim 14.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 18 each recite “a female-shaped torso” at line 3. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by a “female-shaped” torso. A person of ordinary skill in the art would thus have no way of recognizing the claimed “female-shaped” torso or distinguishing it from any other kind of torso. Moreover, no definition of a “female-shaped” torso is provided in the specification. Accordingly, claims 1, 12, and 18 have an indefinite scope. For examination purposes, “a female-shaped torso” will be interpreted as encompassing any human torso.
Claims 2-11, 13-17, and 19-21 are likewise rejected due to their dependency, either direct or indirect, from claims 1, 12, and 18, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9, 11-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Glicksman (US 20110053132 A1) in view of Winslow (US 20060127868 A1) and Hendrickson et al. (US 20120015337 A1) [hereinafter “Hendrickson”].
Claim 1
	Glicksman discloses an anatomical teaching model for demonstrating and teaching principles of breast and/or abdominal surgical procedures (Abstract; Fig. 1), the anatomical teaching model comprising:
a female-shaped torso including a chest wall surface; (Fig. 1; [0018])
a pectoralis major muscle piece attachable to the chest wall surface; (Fig. 2; pectoralis major muscle layers 20; [0021])
a breast tissue piece positionable over the pectoralis major muscle piece, (Fig. 1; left and right symmetrical breast tissue layers 16; [0019])
wherein relative positions of the pectoralis major muscle piece and of the breast tissue piece are manipulable to permit a clinician to demonstrate at least one of a female anatomy, a surgical procedure to the female anatomy, or a condition resulting from the surgical procedure; ([0024]–[0026])
Glicksman may not explicitly disclose, but, in the same field of endeavor, Winslow teaches
an abdominal wall surface, (Figs. 1-4; abdomen 20, abdominal muscle layer 160; [0016] (“As shown in FIG. 1, the doll 10 consists of an abdomen 20, …. The doll’s abdomen 20 is generally constructed from two layers of cotton fabric that is sewn together around polyfill stuffing material. On the outside is the skin layer 25, which represents human skin, while the abdominal muscle layer 160 is on the inside.”)) [The abdominal muscle layer 160 can function as an abdominal wall with respect to flap of material 170, discussed below.]
a rectus muscle piece (Fig. 3; flap of material 170; [0019] (“A flap of material 170 … represents abdominal muscle that has been cut and pulled away from the abdominal muscle layer 160.”))
attachable to the abdominal wall surface, ([0019] (“A flap of material 170 is attached to the abdominal muscle layer 160 underneath the skin layer 25 with VELCRO™ …. The flap of material 160 also has VELCRO™ mounted on its free end 195.”))
the rectus muscle piece comprising a section of material (flap of material 170)
an abdominal tissue piece positionable over the rectus muscle piece, (Figs. 2-3; removable abdominal skin 100; [0018]–[0019])
wherein relative positions of the rectus muscle piece and the abdominal tissue piece are manipulable to permit a clinician to demonstrate at least one of a female anatomy, a surgical procedure to the female anatomy, or a condition prompting or resulting from the surgical procedure. (Abstract (“The simulated abdominal muscle and fat can be repositioned in the doll, as well as placed in the diseased breast to demonstrate the pedicle tram and free tram flap medical procedures.”); [0021] (“To demonstrate the free tram flap procedure, the detachable nipple piece 90 is first removed from the diseased breast 80. The removable stuffing 85 is then removed from the diseased breast 80, representing the removal of the diseased human fat and the ducts, veins, arteries, lymph nodes, and ducts contained therein. Next, the removable abdominal skin 100 is removed from the doll 10, and the belly button piece 120 is detached from the removable abdominal skin 100.” (emphasis added)), [0024] (“The same basic procedure as above is also used to demonstrate the pedicle tram operation, however the procedure is divided into two stages. The first stage involves creating the opening 110, removing the flap of material 170 completely from the doll, and closing the opening 110 with hooks or snaps.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the model of Glicksman to include an abdominal wall surface, a rectus muscle piece attachable to the abdominal wall surface, the rectus muscle piece comprising a section of material, an abdominal tissue piece positionable over the rectus muscle piece, wherein relative positions of the rectus muscle piece and the abdominal tissue piece are manipulable to permit a clinician to demonstrate at least one of a female anatomy, a surgical procedure to the female anatomy, or a condition prompting or resulting from the surgical procedure as taught by Winslow because doing so would be the application of a known technique (Winslow’s technique for simulating an abdomen) to a known product (Glicksman’s model) ready for improvement to yield predictable results of increasing the model’s realism, as well as the range of anatomy and procedures able to be demonstrated. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–21, 82 USPQ2d 1385, 1395–97 (2007).
Glicksman in view of Winslow may not explicitly disclose, but, in the same field of endeavor, Hendrickson teaches a pair of rectus muscle pieces and positionable symmetrically about a sagittal plane of the female-shaped torso. (Fig. 2; two artificial abdominal wall muscle bellies 35; [0035]) [The two artificial abdominal wall muscle bellies 35 are positioned symmetrically about the artificial linea alba 30, which follows the sagittal plane.]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the model of Glicksman in view of Winslow to include a pair of rectus muscle pieces and positionable symmetrically about a sagittal plane of the female-shaped torso as taught by Hendrickson because doing so would supply further “anatomical details for increasing fidelity and providing landmarks that are important for a particular surgical procedure.” ([0035])

Claim 2
	Glicksman in view of Winslow and Hendrickson discloses wherein at least one of the pectoralis major muscle piece, the breast tissue piece, the pair of rectus muscle pieces, or the abdominal tissue piece are attached to the torso using at least one fastener selected from the group consisting of a hook and loop fastener, a grommet fastener, a snap fastener, and a combination thereof. (Glicksman: [0019] (“Also seen in FIG. 1 are left and right symmetrical breast tissue layers 16 that are secured onto the torso 12. Within the scope of the present invention it is preferred that fastening of the various layers be accomplished using hook and loop fasteners, however it should be appreciated by one skilled in the art that a variety of different fasteners may also be operative to accomplish the underlying goal of the present invention including, but not limited to, hooks, buttons, snaps, etc.” (emphasis added)), [0021] (“The muscle layers 20 are secured to the chest wall 14, again with fasteners such as hook and loop fasteners.”); Winslow: [0018] (“The removable abdominal skin 100 attaches to the opening 110 with hook and loop type fastening material (VELCRO ™), however other types of conventional fasteners could be substituted.” (emphasis added)), [0019] (“A flap of material 170 is attached to the abdominal muscle layer 160 underneath the skin layer 25 with VELCRO™ and represents abdominal muscle that has been cut and pulled away from the abdominal muscle layer 160.” (emphasis added)))
Claim 3
Glicksman in view of Winslow and Hendrickson discloses wherein at the least one fastener comprises a plurality of fasteners positioned along at least one of sternal border, clavicle, an axilla, an anterior axillary line, or a combination thereof. (Glicksman: Fig. 2; [0021])
Claim 5
Glicksman in view of Winslow and Hendrickson discloses wherein the pectoralis major muscle piece and the breast tissue piece define a pocket interposed therebetween for placement of a breast implant. (Glicksman: cls. 4, 10; Figs. 4a-4b; [0025])
Claim 9
	Glicksman in view of Winslow and Hendrickson discloses further comprising inframammary fold element positioned on the chest wall surface between the pectoralis major muscle piece and the pair of rectus muscle pieces. (Glicksman: Figs. 1, 3, 4a-4b; inframammary fold 18; [0020], [0023]–[0024])
Claim 11
	Glicksman in view of Winslow and Hendrickson discloses wherein the breast tissue piece comprises an anterior fabric layer, a posterior fabric layer coupled to the anterior fabric layer, and a soft tissue filling disposed between the anterior and posterior fabric layers. (Glicksman: Figs. 3, 4a-4b; soft compressible fill 22, anterior skin surface 24, deep layer of the breast 26; [0020], [0023])
Claim 12
	Glicksman in view of Winslow and Hendrickson discloses the elements of claim 12 as stated above for claim 1.
Claim 13
Glicksman in view of Winslow and Hendrickson discloses wherein the abdominal tissue piece comprises an anterior fabric layer, a posterior fabric layer coupled to the anterior fabric layer, and a soft tissue filling disposed between the anterior and posterior fabric layers. (Winslow: [0016] (“The doll’s abdomen 20 is generally constructed from two layers of cotton fabric … sewn together around polyfill stuffing material. … Various fabrics and stuffing materials that are well known in the art can be substituted for the polyfill and cotton.”))
Claim 14
Glicksman in view of Winslow and Hendrickson discloses the elements of claim 14 as stated above for claim 12.

Claim 15
Glicksman in view of Winslow and Hendrickson discloses the elements of claim 15 as stated above for claim 1.
Claim 16
Glicksman in view of Winslow and Hendrickson discloses the elements of claim 16 as stated above for claim 2.
Claim 18
Glicksman in view of Winslow and Hendrickson discloses the elements of claim 18 as stated above for claim 12, and further discloses a method of assembling. (Winslow: [0007] (“Still another object is to provide such a method and apparatus with a soft and friendly ‘rag doll’ appearance to further comfort the patient.” (emphasis added))
Claim 19
Glicksman in view of Winslow and Hendrickson discloses the elements of claim 19 as stated above for claim 14, and further discloses a method. (Winslow: [0007] (“Still another object is to provide such a method and apparatus with a soft and friendly ‘rag doll’ appearance to further comfort the patient.” (emphasis added))
Claim 20
Glicksman in view of Winslow and Hendrickson discloses the elements of claim 20 as stated above for claim 15, and further discloses a method. (Winslow: [0007] (“Still another object is to provide such a method and apparatus with a soft and friendly ‘rag doll’ appearance to further comfort the patient.” (emphasis added))
Claim 21
Glicksman in view of Winslow and Hendrickson discloses the elements of claim 21 as stated above for claim 16, and further discloses a method. (Winslow: [0007] (“Still another object is to provide such a method and apparatus with a soft and friendly ‘rag doll’ appearance to further comfort the patient.” (emphasis added))

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Glicksman in view of Winslow and Hendrickson as applied to claim 1 above, and further in view of Hose (US 20170263160 A1).
Glicksman in view of Winslow and Hendrickson discloses the elements of claim 4 as stated above for claim 1, and further discloses wherein the pectoralis major muscle piece is attached to the chest wall surface. (Glicksman: [0021])
Glicksman in view of Winslow and Hendrickson may not explicitly disclose, but, in the same field of endeavor, Hose teaches through a tethered fastening. (Figs. 13A-13C; tether 1303; [0062])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the model of Glicksman in view of Winslow and Hendrickson to include through a tethered fastening as taught by Hose because doing so would be a simple substitution of one known element (e.g., the hook and loop fasteners of Glicksman in view of Winslow and Hendrickson) for another (Hose’s tether) to obtain predictable results of attaching the pectoralis major muscle piece to the chest wall surface. See KSR, 550 U.S. at 415–21, 82 USPQ2d at 1395–97.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Glicksman in view of Winslow and Hendrickson as applied to claim 1 above, and further in view of Crabtree (US 20120288839 A1).
Claim 6
Glicksman in view of Winslow and Hendrickson discloses the elements of claim 6 as stated above for claim 1.
Glicksman in view of Winslow and Hendrickson may not explicitly disclose, but, in the same field of endeavor, Crabtree teaches further comprising a pectoralis minor muscle piece removably attachable to the chest wall surface underneath the pectoralis major muscle piece. (Fig. 2; layers 202, pectoralis muscle 205; [0030] (“For example, layers 202 may be layered and oriented [] within model 102 so as to define the pectoralis muscle 205…”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the model of Glicksman in view of Winslow and Hendrickson to include further comprising a pectoralis minor muscle piece removably attachable to the chest wall surface underneath the pectoralis major muscle piece as taught by Crabtree because doing so would “provide[] and/or simulate[] an environment that is more realistic and more accurately depicted, and that more closely mirrors the behavior of a human anatomy during a surgical procedure than is available with known surgical training aids.” ([0016])
Claim 7
	Glicksman in view of Winslow, Hendrickson, and Crabtree discloses further comprising a serratus muscle piece attachable to the chest wall surface and at least partially underneath the pectoralis major muscle piece. (Crabtree: Fig. 2; [0030] (“For example, layers 202 may be layered and oriented [] within model 102 so as to define … the intercostal muscle 207.”), [0035] (“In the exemplary embodiment, model 100 also includes layers 282 … that simulate the serratus muscles of a human body.”))
Claim 8
	Glicksman in view of Winslow, Hendrickson, and Crabtree discloses wherein at least one of the pectoralis minor muscle piece or the serratus muscles piece are removably attachable to the female-shaped torso using at least one fastener selected from the group consisting of a hook and loop fastener, a grommet fastener, a snap fastener, and a combination thereof. (Glicksman: [0019], [0021])

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Glicksman in view of Winslow, Hendrickson, and Hose as applied to claim 4 above, and further in view of Viezel-Mathieu et al. (A. Viezel-Mathieu, R. Kazan, S. Cyr, M.S. Gilardino, and T.M. Hemmerling, “The Development of a Benchtop Breast Reconstruction Surgical Simulator,” July 2018, EMBC, pp. 949–52, https://doi.org/10.1109/EMBC.2018.8512397) [hereinafter “Viezel-Mathieu”].
	Glicksman in view of Winslow, Hendrickson, and Hose discloses the elements of claim 17 as stated above for claim 4.
Glicksman in view of Winslow, Hendrickson, and Hose may not explicitly disclose, but, in the same field of endeavor, Viezel-Mathieu teaches wherein the pectoralis major muscle piece is tethered at an inferior aspect thereof to the chest wall surface in order to demonstrate situations and complications routinely occurring as a result of breast implant surgery. (p. 951 (“[T]he muscle was attached to the inferior chest wall and sternum respectively to simulate the attachments of the pectoralis major muscle.” (emphasis added)))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the model of Glicksman in view of Winslow, Hendrickson, and Hose to include wherein the pectoralis major muscle piece is tethered at an inferior aspect thereof to the chest wall surface in order to demonstrate situations and complications routinely occurring as a result of breast implant surgery as taught by Viezel-Mathieu to achieve “the reusability of materials and components, as well as realism” and provide “the ability to practice the appropriate pre-operative markings, pectoralis dissection and pocket formation, acellular dermal matrix (ADM) inset, expander preparation and insertion, and proper closure.” (p. 950)
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Agro’ (US 20100099067 A1) discloses a mannequin for medical training with a torso comprising a plurality of interchangeable modules, including materials simulating tissues and muscles.
Ambrozio (US 20090081627 A1) discloses a dynamic human model with a flexible outer skin securable over the muscles.
Becker (US 20110301717 A1) discloses a capsule pocket for a breast implant.
Bergs et al. (US 20160314718 A1) discloses an abdominal simulator including a surface layer and a muscle layer.
Chen et al. (US 20090082864 A1) discloses a three-dimensional, contoured prosthetic device with a concave space for receiving and supporting a breast implant.
Divinagracia (US 20110027767 A1) discloses an anthropomorphic mannequin with muscle portions and a skin portion.
Kitching et al. (US 20070003917 A1) discloses a simulated abdomen.
Lowe (US 20140011172 A1) discloses an abdominal wall insert for a patient simulator system.
Park et al. (US 20100209899 A1) discloses a simulated abdominal wall.
Pellegrin et al. (US 20080138781 A1) discloses a surgical training model with an abdominal port.
Shim et al. (US 20140272879 A1) discloses a dynamically-changeable abdominal simulator comprising a patient manikin having an abdominal cavity covered by a sheet of synthetic skin.
Toly (US 20120034587 A1) discloses a simulated physiological structure with chest and abdomen surgical practice areas.
Trotta et al. (US 20110207104 A1) discloses a human breast tissue model.
Kroese et al. (L.F. Kroese, J.J. Harlaar, C. Ordrenneau, J. Verhelst, G. Guérin, F. Turquier, R.H.M. Goossens, G.-J. Kleinrensink, J. Jeekel, and J.F. Lange, “The ‘AbdoMAN’: an artificial abdominal wall simulator for biomechanical studies on laparotomy closure techniques”, Apr. 2017, Hernia, pp. 783–91, https://doi.org/10.1007/s10029-017-1615-x) discloses a synthetic abdominal wall with muscle simulation.
Leff et al. (D.R. Leff, G. Petrou, S. Mavrovelli, M. Berishand, D. Cocker, R. Al-Mufti, D.J. Hadmiminas, A. Darzi, and G.B. Hanna, “Validation of an oncoplastic breast simulator for assessment of technical skills in wide local excision,” Feb. 2016, Br. J. Surg., pp. 207–17, https://doi.org/10.1002/bjs.9970) discloses an oncoplastic breast simulator with realistic anatomical structures.
Simulab (Simulab Corp., “TraumaMan® System”, May 4, 2019, pp. 1–3, http://web.archive.org/web/20190504024159/https://www.simulab.com/traumaman/about) discloses a surgical simulator with a torso trainer model and an ab platform.
Zucca-Matthes et al. (G. Zucca-Matthes, G. Lebovic, and M. Lyra, “Mastotrainer new version: realistic simulator for training in breast surgery”, Feb. 2017, Breast, pp. 82–84, https://doi.org/10.1016/j.breast.2016.08.009) discloses a simulator focused on breast augmentation and reconstruction following mastectomy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        



/DANIEL A FLEISHER/Examiner, Art Unit 3715      

                                                                                                                                                                                                
August 11, 2022